DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group II, claims 1-10 in the reply filed on 03/30/2021 is acknowledged. Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘washing machine’ (Group I)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a mechanical learning algorithm” in line 7. The term ‘mechanical learning algorithm’ is non-descriptive and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner suggests that this language can read “a machine learning algorithm”.
Claim 4 recites the limitation “trained model is determined” in line 10. The term ‘determined’ is non-descriptive and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 5-8 are rejected as containing the same indefiniteness issues as above in base claim 4, from which these claims depend. 
Claim 9 recites the limitation “comparative washing machine” in line 4. It is not clear from the specification (paragraph [0080]), what the Applicant intended to convey by the recitation “comparative". The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 9 recites the limitation “same kind” in line 5. It is not clear from the specification (paragraph [0080]), what the Applicant intended to convey by the recitation ‘same kind’. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 9 recites the limitation “determining a trained model” in line 14. The term ‘determining’ is non-descriptive and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrath et al. (US20020194682A1). 

    PNG
    media_image1.png
    726
    764
    media_image1.png
    Greyscale
Regarding claim 1, Conrath et al. teaches a method to detect an unbalanced washing machine (with cabinet feet 12, see annotated Fig 1, [0002], [0005],) positioned on an uneven floor (floor 14 that is not levelled is primarily responsible for unbalance and (a) starting a spin cycle (Steps 32, 34, see Fig 4, claim 5), (b) detecting vibration (Step 36, Fig 4, Claim 5), by the vibration sensor (accelerometer 24) attached to a washing machine cabinet (cabinet 10) of the washing machine at a position spaced by a predetermined distance (d1 and d2) from a specific vibration axis that connects two legs (for example F1 and F3) among the four legs of the washing machine that are in contact with the floor during the spin cycle of the washing machine (see annotated Fig 1) (Also, the washing machine is unbalanced whenever the floor is uneven (see [00026]) and vibrational displacements in X-Y-Z directions are expected and measured by the vibration sensor, if the vibrational displacement of any one of the legs exceeds a certain value, “gap” is expected between that leg and the floor, causing the leg to float/lift) (c) the controller that receives the sensed vibrations (in X-Y-Z directions) from the sensor (accelerometer 24) (see [0022]) and (d) analyzes the information (data) and processes the data to see if the sensed vibration value exceeds a predetermined magnitude (that causes a gap) to determine unbalance conditions (see [0011], [0022]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conrath et al. (US20020194682A1) in view of Wee et al. (US20130118210A1).
Regarding claims 2 and 3, Conrath et al. teaches the method where in vibration sensor (accelerometer 24) is positioned around the middle of an edge of cabinet (see annotated Fig 1).
Conrath et al. does not explicitly teach that method includes steps for determining if the washing machine is unbalanced by using  a displacement magnitude of the vibration sensor, represented in terms of displacement phase of an angle between a direction of the displacement of the vibration sensor and the horizontal plane including the vibration axis parallel to the floor.  
In the analogous art of washing machine vibration reduction methods, Wee et al. teaches method steps wherein a control unit calculates the vibration displacement angle of the tub using the vibrational data generated by a vibration sensor (14) located on the tub (Fig 2) (see [0017], [0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step of determining vibration displacement angle as taught by Wee et al. into the method of Conrath et al. so as to be able to determine the .
Claims 4 , 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrath et al. (US20020194682A1) in view of Wee et al. (US20130118210A1) and further in view of Kwon et al. (KR101841248B1- please note annotated Figures extracted from google patent version)
Regarding claim 4, the combination of Conrath et al. and Wee et al. teaches the method detailed above. As detailed previously, Conrath et al. teaches controller (20) that could analyze undesirable unbalance conditions when vibration exceeds a predetermined magnitude i.e. controller performing comparisons against a predetermined range (see [0022]) whereas Wee et al teaches displacement angle calculations etc.- the combined teachings would automatically generate a dataset including displacement phase vs dynamic imbalance magnitude values. (The dataset, if desired could be used as a training dataset for training a mechanical/machine learning algorithm and possibly a correlating model).
The combination of Conrath et al. and Wee et al. does not explicitly teach determining a model by training a mechanical learning algorithm on the training dataset to determine the dynamic imbalance, and determining whether the washing machine is in a dynamically imbalanced position by applying the trained model to vibration data received after the trained model is determined.  

    PNG
    media_image2.png
    586
    722
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    518
    524
    media_image3.png
    Greyscale
In the analogous art of washing machines and control methods, Kwon et al. teaches a laundry device with a  controller (control unit 140) and a control method incorporating an AI based deep neural network (see [0035], [0093], [0099], annotated Fig 3) wherein a machine learning algorithm (see [0089-0090] is trained using a speed vs laundry volume dataset with speed data as input data sensed by speed sensing unit (claim 1) to generate a model to determine volume of the laundry (see [0035], [0094], [0184]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the AI based features of the controller and also method step of determining a neural network based model taught by Kwon et al. into the controller and method steps of Conrath et al. and Wee et al. so as to determine a model by training a mechanical learning algorithm on the displacement phase vs dynamic imbalance magnitude training dataset to determine the dynamic imbalance, and such a predictive pretrained model would determine if the dynamic imbalance occurs by applying the trained model to any new set of vibration data with the benefit of using deep learning based techniques to detect quickly and accurately detect unknown variables based on 
Regarding claim 6, the combination of Conrath et al., Wee et al. and Kwon et al. teaches the method detailed above. Kwon et al. further teaches a method of storing data (in memory 145 that communicates with the controller, annotated Fig 2, [0077], [0079], [0116], [0185]]) and notification via a display (display unit 118, see [0053], [0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps for storage and notification taught by Kwon et al. into the method of Conrath et al., Wee et al. so at to store output results indicating unbalance and also to notify a user of the dynamic imbalance via a panel portion (display) with the benefit of storing the input and output of the DNN structure (see [0114]) while enabling real-time communication of the operation status including failure information to the user with an interface that includes letters/numbers/images etc. (see [0053], [0074])
Regarding claim 8, the combination of Conrath et al., Wee et al. and Kwon et al. teaches the method detailed above. Kwon et al. further teaches a method of using summed speed data via predetermined arithmetic processing for specific time intervals as preprocessed input data to the neural network application (Step 840, see [0115], [0166-0171]).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps for pre-processing input data as taught by Kwon et al. into the method of Conrath et al. and Wee et al. to improve quality of the training dataset while simplifying the input by data pre-processing (see [0166]).
Regarding claim 9, the combination of Conrath et al., Wee et al. and Kwon et al. teaches the method detailed above wherein method includes (a) determining result values of dynamic balance and dynamic imbalance labeled with Displacement phase from the washing machine (as taught by Conrath and Wee) (b) generating a training dataset from the  displacement phase from the washing machine and  (as taught by Conrath and Wee) (c) the determined result values labeled with the displacement phase from the washing machine (as taught by Conrath and Wee)  (d) training a machine learning algorithm on the training dataset to determine the dynamic imbalance, thereby determining a trained model  (as taught by Kwon) and (e) determining whether the washing machine is in a dynamically imbalanced position by applying the model trained on washing machine and applied to the same  washing machine or a comparative washing machine  (as taught by Kwon)
The combination of Conrath et al. and Wee et al. does not explicitly teach storing and receiving data from a server. 
Kwon et al. further teaches a method involving the laundry apparatus communicating with a server (server 50, see [0125], [0135], [0139-0141]) which can receive and store information based on a DNN with a learning module (540) (see [0141], [0183], [0185]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the server and the associated method steps of storing and receiving data of Kwon et al. into the method of Conrath and Wee et al. so as to be able to store displacement angle values and the associated dataset measured from the washing machine with the benefit of being able to store enormous amount of data that is typically generated in training DNN models while all the above listed steps (a-e) are applicable to . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Conrath et al. (US20020194682A1) in view of Wee et al. (US20130118210A1) and Kwon et al. (KR101841248B1) and further in view of Grimminger et al. (US2013197709A1).
Regarding claim 7, the combination of Conrath et al., Wee et al. and Kwon et al. teaches the method detailed above.
Kwon et al. teaches a method of using machine learning algorithms (as detailed previously) that extract key data from multiple data sets (see [0097]). 
The combination of Conrath et al., Wee et al. and Kwon et al. does not explicitly teach the method wherein the machine learning algorithm uses a Naive Bayses Classification after operating the washing machine multiple times, and wherein notifying or requesting in f) is performed when a prediction reliability of the dynamic imbalance is a specific percentage value or more when applying the Naive Bayses Classification to the vibration data.  
In the analogous art of household appliance and controller with a smart energy supply network (see [0004]), Grimminger et al. teaches a method of implementing Bayes network into the algorithms within a controller to obtain output data in a washing machine (see [0032]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps of Grimminger et al. into the method of Conrath .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conrath et al. (US20020194682A1) in view of Wee et al. (US20130118210A1) and Kwon et al. (KR101841248B1) and further in view of Lee et al. (US20070039104A1).
Regarding claim 5, the combination of Conrath et al., Wee et al. and Kwon et al. teaches the method where in a deep learning structure with displacement angle as the input layer (taught by Kwon et al.) can be designed to determine unbalance in washing machine (as detailed previously).
The combination of Conrath et al., Wee et al. and Kwon et al. does not explicitly teach the floating of back left and right leg of the washing machine and normal balance are desired output layers.
In the analogous art of washing machines sensing unbalance in washing machines, Lee et al. teaches detecting degree of unbalance due to vibrations in Z direction (vertical) based on a diagonal load (which may cause floating of opposite legs/ or alternating rear legs etc. due to excessive vibrations) (see [0012]) wherein if a vibration phase difference (displacement angle) (see [0028], [0053], [0056]) is greater than preset value due to diagonal load, the unbalance is said to have occurred (Steps S21, S22, S23, S24a, see [0038]). 
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrath et al. (US20020194682A1) in view of Kwon et al. (KR101841248B1).
Regarding claim 10, Conrath et al. teaches the method detailed above wherein the method is performed through an operation of the washing machine. 
Conrath et al. does not explicitly teach that method includes steps comprising notifying a user of the imbalance under dynamic conditions via a display panel of the washing machine; providing the user with an instruction helping the user rebalance the washing machine; or requesting the user to rebalance the washing machine after determining the washing machine is unbalanced in d).  As detailed previously, Kwon et al. teaches a method comprising notifying a user of the imbalance under dynamic conditions via a display panel (display unit 118, see [0053], [0075]) of the washing machine. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method steps for notification taught by Kwon et al. into the  (wherein the combined method of Conrath and Kwon would still be  applicable even during a test operation where the washing machine is used for a first time after being installed) with the benefit of enabling real-time communication of the operation status including failure information to the user with an interface that includes letters/numbers/images etc. (see [0053], [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 



/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711